 

Case 1:18-cv-09509-GBD-SLC Document 65 Filed 02/17/21 Page 1of1

 

 

 

 

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC 4
ToT sess esses ese sess esses esses esse x | DATE FILET

 

 

 

CHRISTOPHER QUERO, COURTNEY FRANCIS, and:
KELLIN RODRIGUEZ, individually and on behalf of all:
persons similarly situated, :

 

18 Civ. 9509 (GBD\SLC)
Plaintiffs,

-against-

PHIL ROSENFELT, in his official capacity as Acting
Secretary of the United States Department of Education,

Defendant.

GEORGE B. DANIELS, United States District Judge:

The deadline for Defendant’s response to Plaintiffs’ Objections to the Report &

Recommendation, (ECF No. 63), is extended to March 12, 2021.

Dated: New York, New York SO ERED.

February 17, 2021 bee ZA. Dorel

sao B. DANIELS
ited States District Judge

 

 

 
